DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,752,802 and 9,951,248 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosinski et al. (US 2009/0019765) in view of Fukunaga et al. (JP 2003-238931).  Note: A machine translation is being used for JP 2003-238931.  
Considering Claim 1, 12, 14-16, and 19:  Kosinski et al. teaches a method of preparing a rooting plug comprising mixing a plug mix (¶0059) with a liquid adhesive composition (¶0042) comprising polylactic acid (claim 15) and a solvent (¶0042).  The adhesive coats the plug mix during the mixing operation.  Kosinski et al. teaches the plug mix as comprising polylactic acid fibers (¶0035).
	Kosinski et al. does not teach the specific composition claimed.  However, Fukunaga et al. teaches a liquid adhesive comprising a polylactic acid polymer in an amount of at least 1 mass percent (¶0007) in ethyl acetate, acetone, or acetonitrile/organic non-hydroxylic solvents (¶0007).  The adhesive is particularly effective at binding polylactic acid fibers (¶0020).  As such, the adhesive would be particularly pertinent to the system of Kosinski et al., which uses a polylactic acid binder to bind polylactic acid fibers.  It would have been obvious to a person having ordinary skill in the art to 
Considering Claim 2:  Kosinski et al. teaches a plug tray comprising the claimed rooting plug (Fig. 3B).
Considering Claims 4 and 5:  Kosinski et al. does not teach using a mixture of solvents.  However, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  See MPEP § 2144.06.  It would have been obvious to a person having ordinary skill in the art to have used a mixture of the solvents of Kosinski et al., and the motivation to do so would have been, as Kosinski et al. suggests, they are equivalents for the same purpose.  
Considering Claim 10:  Kosinski et al. does not teach using a mixture of solvents.  However, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  See MPEP § 2144.06.  It would have been obvious to a person having ordinary skill in the art to have used a mixture of the solvents of Kosinski et al., and the motivation to do so would have been, as Kosinski et al. suggests, they are equivalents for the same purpose.  
	Kosinski et al. and Fukunaga et al. do not teach the concentration of ethyl acetate and acetone in the mixture.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the solvent ratio through routine experimentation, and the motivation to do so would have been to control the solubility of the polylactic acid in the mixture.
Considering Claims 11, 13 and 17:  Kosinski et al. does not teach the amount of biodegradable polymer.  Generally, differences in concentration or temperature will not support the patentability of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the polylactic acid concentration through routine experimentation, and the motivation to do so would have been to reduce the amount of solvent that must be removed after application.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claims 3, 7, and 21:  Claims 3 and 21 teach a method for preparing a coated biodegradable article where the coating composition comprises a chlorinated solvent.  The closest prior art of record does not teach or suggest the use of a chlorinated solvent.  The closest prior art is Kosinski et al. (US 2009/0019765) in view of Fukunaga et al. (JP 2003-238931).  While chlorinated solvents such as dichloromethane are known to be suitable for polylactic acid, there is no suggestion in the prior art of record to select a chlorinated solvent from the virtually infinite number of solvents known to a person having ordinary skill in the art.  As such, the claimed method is non-obvious over the closest prior art of record.

Response to Arguments
Applicant's arguments filed January 17, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Kosinkski et al. does not teach using a solvent in the coating composition is not persuasive.  The applicant cites a section regarding spinning polymer fibers that employs a solvent.  This section is not directed towards a coating composition.  However the applicant has ignored the cited section in the previous action, where a solvent is used in combination with polylactic acid to form a coating composition for the rooting plug (¶0042).
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kosinkski et al. is directed towards a composition comprising a plug mix comprising polylactic acid fibers and an adhesive for the fibers comprising polylactic acid and a solvent.  Fukunaga et al. teaches a liquid adhesive comprising a polylactic acid polymer in an amount of at least 1 mass percent (¶0007) in ethyl acetate, acetone, or acetonitrile/organic non-hydroxylic solvents (¶0007).  The adhesive is particularly effective at binding polylactic acid fibers (¶0020).  As such, the adhesive would be particularly pertinent to the system of Kosinski et al., which uses a polylactic acid binder to bind polylactic acid fibers.  
C)  The applicant’s argument that the references do not teach the claimed contacting means is not persuasive.  Kosinkski et al. teaches applying the adhesive binder in a solvent to the formed fiberballs/plug mix to form the composition (¶0043).  This reads on the coating method claimed.
D)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a non-polar solvent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767